Title: To Benjamin Franklin from Elias Boudinot, 9 September 1783
From: Boudinot, Elias, Jr.
To: Franklin, Benjamin


          
            Sir
            Philada. 9. Sept. 1783
          
          Being by Accident at this City and an Opportunity offering, I do myself the Honor of
            enclosing a duplicate of the Ratification of the Treaty with Sweden, the original of
            which I transmitted some time since, but
            not having the Copy of the Letter attending it by me, I am prevented from sending
            duplicate of it, unless this Opportunity is risqued.
          I am happy to enclose you some Resolutions of the Assembly of P. [Pennsylvania] by
            which you will see that all the difficulties that arose on Acct of the Mutiny have
            happily subsided, without producing the least ill Consequences.
          The Soldiers were very penitent & two of the Serjeants are now under Sentence of
            Death but I believe will be pardoned by Congress on Acct of the Means used by Capt
            Carberry & Lieut Sullivan to induce these poor wretches to behave as they did under
            Expectations of great personal Advantages— I hope these two Officers will meet with proper detestation by all good Men—
         
            The Honble Benjamin Franklin, Minister &c. Paris
          
        